Title: To Benjamin Franklin from William Gordon, 21 March 1777
From: Gordon, William
To: Franklin, Benjamin


My Dear Sir
J[amaica] P[lain] March 21. 1777
I trouble you afresh with a packet designed for our friend Dr. Price. Be pleased to peruse the letter and papers ere you forward them to him. I wished to put both parties out of conceit with Mr. Hutchinson, which I think will be effected by what is in Edes’s papers, and will be confirmed in two or three subsequent ones. Such a man ought to have no supporters but two upright posts with one across it. Hope you will find time, and honour me so far as, to write me a few lines, agreeable to what is mentioned in Dr. Price’s; communicating some important information proper for the history of these times. May you enjoy your health and live to be more serviceable to America than ever! Present my respectful compliments to Mr. Dean and Mr. Lee, the latter I am not known to except it may be by name. Expect that Dr. Cooper writes by the present opportunity. I remain with sincere respect your very humble servant and friend
William Gordon

The Continental lottery will succeed according to appearances. No tickets are yet come to Boston, which I suppose is owing to their rapid sale in and about Philadelphia. Ten thousand would probably go off in the Massachusetts very soon.

 
Addressed: The Honle Dr Benjamin Franklin
Notation: W. Gordon March 21. 77.
